                   Case 1:20-cv-10439-KPF Document 15 Filed 04/22/21 Page 1 of 2

                                              KEANE & ASSOCIATES
                                                            MAILING ADDRESS:                                Direct Dial: 917-778-6415
BRENT S. USERY, ESQ.                                                                                        Email: BUSERY@TRAVELERS.COM
                                                               P.O. BOX 2996
Admitted in NY, NJ and TN
                                                           HARTFORD, CT 06104-2996

                                                          TELEPHONE: 917-778-6680
                                                           FACSIMILE: 844-571-3789

                                                                April 22, 2021


     SENT VIA E-FILE



                                                                                 MEMO ENDORSED
     Honorable Katherine Polk Failla
     Thurgood Marshall
     United States Courthouse
     40 Foley Square
     New York, NY 10007

               Re:        Ohio Security Insurance Company v. Travelers Indemnity Company
                          of Connecticut
                          1:20-cv-10439-KPF

     Your Honor:

             I am Senior Counsel in the office of Keane & Associates and represent the Defendant,
     Travelers Indemnity Company of Connecticut (“Travelers”) in the above-captioned matter.
     Travelers, on behalf of all parties, seeks an adjournment of the Initial Pretrial Conference that is
     scheduled for April 30, 2021 for thirty (30) days. Laura S. Puhala, Esq. of Jaffe & Asher LLP,
     counsel for Ohio Security Insurance Company, consents to this application.

             By letter dated March 18, 2021 (D.E. 13), the parties informed the Court that they had
     reached a settlement in principle, which would resolve this matter. The Court granted this request.
     Since that time, Travelers has been reviewing the defense costs at issue in the matter and that are
     subject of the settlement. The parties have been in discussion recently about a few remaining
     issues for which there is a dispute. Currently, the parties are working on resolving these last
     remaining issues, which are relatively minor in amount. The parties expect that they will be able
     to reach an agreement as to all remaining issues within the next week or two.

            Travelers Indemnity Company of Connecticut, therefore, respectfully requests that this
     Court grant an adjournment of the Initial pretrial Conference for a period of thirty (30) days.

               We thank the Court for its consideration of this matter.




  Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

       CONNECTICUT OFFICE:                                                                                           NEW YORK OFFICE:
       ONE TOWER SQUARE                                                                                        485 LEXINGTON AVENUE
       MS03-0000                                                                                                            6TH FLOOR
                                                                                                                    NEW YORK, NY 10017
       HARTFORD CT, 06183
                 Case 1:20-cv-10439-KPF Document 15 Filed 04/22/21 Page 2 of 2

                                                                             Very truly yours,

                                                                             /s/Brent S. Usery

                                                                             Brent S. Usery


   cc:       All Counsel by ECF



 The Court appreciates the parties' above update regarding the status
 of their settlement discussions, and wishes to ensure that the
 parties have adequate time to continue those discussions. The
 initial pretrial conference scheduled for April 30, 2021, is
 accordingly ADJOURNED to June 2, 2021, at 4:00 p.m.

 Dated:               April 22, 2021                                           SO ORDERED.
                      New York, New York




                                                                               HON. KATHERINE POLK FAILLA
                                                                               UNITED STATES DISTRICT JUDGE




Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

    CONNECTICUT OFFICE:                                                                                            NEW YORK OFFICE:
    ONE TOWER SQUARE                                                                                         485 LEXINGTON AVENUE
    MS03-0000                                                                                                             6TH FLOOR
                                                                                                                  NEW YORK, NY 10017
    HARTFORD CT, 06183
